Caton, J. Tire two special pleas, to which the demurrer was sustained, show that the plaintiff" below was a mala fide assignee of the note, and that the note was given for a horse, which the payee of the note warranted, and that the horse did not answer the warranty, whereby the defendant had sustained damages to more than the amount due on the note, and offered to set off, etc. These pleas were good as pleas of of set-off. As the identical question has been repeatedly decided by this court, we do not think it necessary to discuss the question further, but will merely refer to the cases -of Sargent v. Kellogg, 5 Gilm. R. 273, and Hamlin v. Kingsley, 12 Ill. R. 342. The judgment must be reversed and the cause remanded. Judgment reversed.